Citation Nr: 0421814	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  01-05 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for mild hallux valgus 
deformity, first metatarsophalangeal joint, right foot, with 
pain.

2.  Entitlement to an increased evaluation for torn rotator 
cuff, right (major) shoulder, with marked pain and limitation 
of motion, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from June 1967 to June 1970 
and from January 1975 to August 1975, and had additional 
periods of verified and unverified reserve component service 
until 1996, when he was discharged from reserve component 
service based on having completed the maximum number of years 
of service.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued in 
June 2000 and June 2001 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  Following 
the veteran's timely substantive appeal, the Board remanded 
the claims in June 2003.

The veteran requested a Travel Board hearing.  As noted in 
the June 2003 Remand, the veteran testified before the 
undersigned Veterans Law Judge at the RO in June 2002, and a 
transcript of that Travel Board hearing has been associated 
with the claims file.  However, in May 2004, the veteran 
again requested a Travel Board hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).

By argument submitted by the veteran's representative in May 
2004, the veteran has requested a second hearing before the 
Board.  The veteran has also submitted additional clinical 
evidence dated in June 2004.  He contends that the service-
connected right shoulder disability has become more severely 
disabling since the most recent VA examination, conducted in 
February 2003.  He has also identified additional records 
which he believes support his claims.
Accordingly, the case is REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
VBA AMC or RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claims and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  
3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for any foot disorder or for 
his service-connected right shoulder 
disorder since February 2003.  

He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.

4.  The VBA AMC should afford the veteran 
another opportunity to submit alternative 
evidence regarding the observable 
symptoms of a right shoulder disorder or 
the onset of a foot disorder, including 
statements from co-workers, friends, or 
others, records of examinations for 
employment purposes, employment medical 
records, reports of insurance 
examinations, employment time records, 
records reflecting reasons for time lost 
from work, and the like, or any other 
evidence which might substantiate the 
veteran's contentions.

The records reflect that the veteran has 
been treated for his foot disorder or his 
service-connected right shoulder 
disability at the Huntsville, Alabama and 
Birmingham, Alabama VA Medical Centers 
and has been examined at the Nashville, 
Tennessee VA Medical Center in February 
2003.  It is not clear whether the 
records dated in June 2004 are from a 
private physician.  The veteran should be 
asked to identify the VA facilities and 
any private treating providers at which 
care for the veteran's feet or his right 
shoulder have been rendered since 
February 20003.  


The VBA AMC should request that each 
identified facility search for clinical 
records for the veteran from February 
2003 to the present.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

5.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

6.  After the development described above 
is completed, the examiner who conducted 
the February 2003 VA examination, or 
other VA examiner, should be requested to 
provide an additional examination.  The 
examiner should review the relevant 
records, including records of the 
veteran's treatment for right foot and 
right shoulder disorders.  

The examiner must be requested to opine 
as to whether any right foot disorder(s) 
found on examination is/are related to 
service on any basis, or if preexisting 
service, was/were aggravated therein.


The examiner should provide description 
of the current severity of service-
connected right shoulder disability, 
including whether pain is visibly 
manifested on movement of the joint, the 
presence and degree of, or absence of, 
muscle atrophy, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected right shoulder disability.

Any opinions expressed by the medical 
specialist must be accompanied by a 
complete rationale.  

7.  After the above-noted development has 
been completed, a supplemental statement 
of the case addressing the information 
submitted to the Board in June 2004, as 
well as addressing the evidence obtained 
on remand, should be issued.

8.  The representative at the RO should be 
given an opportunity to review the claims 
folder and submit a presentation on behalf 
of the appellant.

9.  After a reasonable period of time has 
been afforded the representative to review 
the claims folder and submit a 
presentation, the appellant should be 
scheduled to appear at a travel Board 
hearing at the RO before a Veterans Law 
Judge of the Board, as soon as it may be 
feasible.

Notice should be sent to the appellant and 
his representative, a copy of which should 
be associated with the claims file.

10.  The appellant should be asked to 
submit any other information, evidence, or 
arguments that may be pertinent to the 
appeal at that time.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claims of entitlement to service connection and increased 
evaluation, and may result in a denial of the claims.  
38 C.F.R. § 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


